Opinion issued August 23, 2007









 
 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00639-CR
____________

IN RE ALARIC K. DAWSON, Relator 




Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	Relator, Alaric Kevin Dawson, has filed a petition for writ of mandamus,
requesting that this Court order the trial court  (1)and his appointed attorney, to conduct
DNA testing.   We deny the petition.
	First, relator's petition does not meet the requirements of the Texas Rules of
Appellate Procedure.  For example, it does not include an appendix, a complete list
of all parties, names and addresses of all counsel, a table of contents, an index of
authorities, or an appendix containing certified or sworn copy of any order
complained of.  See Tex. R. App. P. 9.5, 52.3 (a) (b) (c)(j).
	Moreover, relator has not provided us with a record that shows that he made
any request of respondent to perform a nondiscretionary act that respondent refused. 
Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig.
proceeding).
	Therefore, the petition for writ of mandamus is denied.
 PER CURIAM
Panel consists of Chief Justice Radack and Justices, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1. Hon. Jeaninne Barr, judge 182nd District Court, Harris County, Texas.